Exhibit 10.11

 

EXECUTION COPY

 

PATENT SECURITY AGREEMENT (FIRST LIEN)

 

PATENT SECURITY AGREEMENT (FIRST LIEN), dated as of February 22, 2008 (as
amended, restated or otherwise modified from time to time, the “Patent Security
Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability company
(to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited
liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., in its capacity as
collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (First Lien) dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Goldman
Sachs Credit Partners L.P., as Administrative Agent.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Accordingly, the parties hereto agree
as follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.           Grant of Security Interest in Patent Collateral.  As
security for the payment or performance in full of the Obligations, each
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby pledges and grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a lien and security interest in and to
all of such Grantor’s right, title and interest in, to and under the following
assets and properties, whether now owned  or at any time hereafter created or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title, or interest, but not including any Excluded
Assets (collectively, the “Patent Collateral”):

 

(a)  all of its United States and foreign patents and certificates of invention,
or similar industrial property rights, and applications for any of the
foregoing, including, but not limited to: (i) each patent and patent
application, (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all claims, damages, and proceeds of suit arising therefrom, and
(vii) all Proceeds of the foregoing, now and

 

1

--------------------------------------------------------------------------------


 

hereinafter due and/or payable thereunder, including, without limitation,
royalties, income, payments, claims, damages, and proceeds of suit (“Patents”), 
including, but not limited to each patent and patent application referred to on
Schedule I attached hereto (as such schedule may be amended or supplemented from
time to time).

 

SECTION 3.           Supplement to the Security Agreement.  The security
interests granted to the Collateral Agent pursuant to this Patent Security
Agreement are granted in furtherance of, and not in limitation or expansion of,
the security interests granted to the Collateral Agent for the Secured Parties
pursuant to the Security Agreement and the rights and obligations of the parties
thereto.  Each party hereto hereby acknowledges and affirms that the rights and
remedies of each other party hereto with respect to the security interest in the
Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

 

SECTION 4.           Intercreditor. The terms and conditions of this Patent
Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Patent Security Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the terms
and conditions of the Intercreditor Agreement in all respects.  In the event of
any conflict between the terms and conditions of this Patent Security Agreement
and the terms and conditions of the Intercreditor Agreement, such conflict shall
be resolved in accordance with Section 8.1 of the Intercreditor Agreement.

 

SECTION 5.           Termination.  This Agreement is made to secure the
satisfactory payment and performance of the Obligations.  This Patent Security
Agreement and the security interest granted hereby shall automatically terminate
with respect to all of a Grantor’s Obligations and any Lien arising therefrom
shall be automatically released upon termination of the Security Agreement or
release of such Grantor’s obligations thereunder.  The Collateral Agent shall,
in connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement suitable for filing with any office or agency in
which the Collateral Agent has filed this, or a similar, Agreement. 
Additionally, upon such satisfactory payment, the Collateral Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Patent Collateral.

 

SECTION 6.           Counterparts.  This Patent Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

SECTION 7.           Miscellaneous.  The provisions of Section 13 of the
Security Agreement are hereby incorporated by reference, mutatis mutandis.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,

 

L.L.C.

 

BOISE CASCADE TRANSPORTATION

 

HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS

 

CORP.

 

INTERNATIONAL FALLS POWER

 

COMPANY

 

MINNESOTA, DAKOTA & WESTERN

 

RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Collateral Agent

 

 

By:

/s/ Tom Connolly

 

Name: Tom Connolly

 

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
PATENT SECURITY AGREEMENT

 

U.S. PATENT REGISTRATIONS

 

Title of Patent

 

Country

 

Application
Number

 

Filing Date

 

Patent Number

 

Issue Date

 

Grantor Entity

SOOT BLOWER BEAM

 

US

 

08/019,747

 

02/18/1993

 

5,353,996

 

10/11/1994

 

Boise White Paper, L.L.C.

DRYER FOR PAPER MACHINE

 

US

 

08/701,249

 

08/21/1996

 

5,729,913

 

03/24/1998

 

Boise White Paper, L.L.C.

METHOD AND APPARATUS FOR DETERMINING OUT-OF-PLANE DEFECTS IN A PAPER SAMPLE

 

US

 

10/324,206

 

12/19/2002

 

6,947,150

 

09/20/2005

 

Boise White Paper, L.L.C.

CONTAINER AND A BLANK FOR FORMING THE CONTAINER

 

US

 

29/189,507

 

09/05/2003

 

D548,590

 

08/14/2007

 

Boise White Paper, L.L.C.

CONTAINER

 

US

 

29/259,566

 

05/10/2006

 

D558,573

 

01/01/2008

 

Boise White Paper, L.L.C.

 

U.S. PATENT APPLICATIONS

 

Title of Patent

 

Country

 

Application
Number

 

Filing Date

 

Grantor Entity

CONTAINER

 

US

 

29/258,468

 

04/21/2006

 

Boise White Paper, L.L.C.

ERASABLE PAPER PRODUCT

 

US

 

10/590,826

 

08/23/2006

 

Boise White Paper, L.L.C.

LOW-OPACITY RELEASE PAPER, RELEASE-PAPER BACKING AND METHODS

 

US

 

10/593,671

 

08/25/2005

 

Boise White Paper, L.L.C.

CONTAINER FOR SHIPPING AND STORING PAPER

 

US

 

10/655,643

 

09/05/2003

 

Boise White Paper, L.L.C.

 

--------------------------------------------------------------------------------